Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combinations of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 7,801,030, hereinafter Aggarwal) and in view of Briscoe (US 2016/0182387, hereinafter Briscoe) and in view of Guo (US 2012/0269087, hereinafter Guo) and in view of Ren (US 2016/0142290, hereinafter Ren).
With respect to claim 1, Aagarwal discloses a method for growing communication capacity in a dynamically created conduit between two sites, the method comprising: 
changing a two hop communication pattern between a site A, an intermediate site, and a site B to a dynamic conduit with a one hop communication pattern between the site A and the site B without use of the intermediate site (Aggarwal col 9, Lines 6-25, “spoke-to-hub” and “hub-to-spoke” are used to transmit all traffic between the hub and spoke.  When a source spoke wants to transmit a packet to a destination spoke, once information is distributed ot the source and destination, one tunnel can be dynamically created from spoke to spoke, bypassing the hub.).
Aggarwal does not disclose, however Briscoe discloses initiating a grow state on the dynamic conduit by setting an initial flow limit and transferring bulk data flows, originally communicated through the intermediate site, directly across the dynamic conduit between site A and site B (Briscoe [0004], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss.); 
increasing the flow limit by a pre-specified amount each sampling cycle upon a determination that the bulk data flows transferred with minimum errors during each sampling cycle (Briscoe [0004], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss.); and 
changing from the grow state to a client use state after a flow upper limit has been reached (Briscoe [0004], [0029], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss.  Switching between a probe mode and a steady mode).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal by the system of Briscoe to increase the sending rate of a communication session.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to slowly increase the data send rate until an error occurs.
Aggarwal and Briscoe does not disclose, however Guo discloses wherein the intermediate site performs wide area network (WAN)-to-WAN forwarding between site A and site B over a first local WAN link (LWL) between site A and the intermediate site and a second LWL between site B and the intermediate site and changing the two-hop communication pattern to a one-hop communication pattern includes: monitoring, by the intermediate site, throughput statistics between site A and site B over the first and second LWLs; determining that one of the LWLs is congested or that traffic usage on one of the LWLs exceeds a threshold; and in response to determining that one of the LWLs is congested or that traffic usage on one of the LWLs exceeds the threshold, sending a message to site A and site B to trigger creation of the dynamic conduit (fig. 1, fig. 2, R1, R2, R3 are router nodes.  Path from R1 to R3 was originally R1->R2->R3.  After detecting traffic between R1 and R3 is heavier, an optical-layer direct link between R1 an R3 is established to groom the traffic between R1 and R3.
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal and Briscoe by the system of Guo to increase the sending rate of a communication session.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to ensure that traffic that needs to be switched is switched to a direct link by using a bypass.
While Aggarwal discloses dynamically create a plurality of tunnel paths so it can dynamically load balance traffic to the peer and Briscoe discloses increase the sending rate until receiver feeds back that is has detected a loss, Aggarwal, Briscoe and Guo do not disclose, however Ren discloses while in the grow state, adding a plurality of flows to the dynamic conduit where a flow is a stream of traffic ([1026], different service flows can be allowed by implementing dynamic allocations of the service paths and increase utilization ratio of the network resources by query for target service paths according to user ID and IP 5-tuple information) identified by a unique source Internet Protocol (IP) address, destination IP address, protocol, and source and destination port numbers ([0128] IP 5-tuple information includes source IP address, destination IP address, source port, destination port, and communications protocol).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal, Briscoe, and Guo by the system of Ren to dynamically allocate different service paths.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase utilization ratio of network resources.
With respect to claim 2, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Aggarwal for the same reasons identified in the rejection of claim 1.  In addition, Briscoe discloses wherein the sampling cycle is user set to be greater than a round trip message transfer time between the site A and the site B (Briscoe [0004], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss every round trip.).
With respect to claim 3, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Aggarwal for the same reasons identified in the rejection of claim 1.  In addition, Briscoe discloses increasing the flow limit having an initial value of one by doubling the flow limit each sampling cycle while in the grow state; and determining the flow limit is greater than or equal to the flow upper limit after K sampling cycles to change to the client user state (Briscoe [0004], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss.  Doubles the rate every round trip).
With respect to claim 4, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Aggarwal for the same reasons identified in the rejection of claim 1.  In addition, Briscoe discloses wherein the minimum errors are for transfers across the dynamic conduit that occurred with a not acknowledged (NACK) divided by an acknowledged (ACK) rate is less than a single digit percent (Briscoe [0119], divides the sequence numbers with packets that are acknowledged).
With respect to claim 8, Aggarwal discloses incrementally moving traffic between site A and site B that use WAN-to-WAN forwarding through the intermediate site over to the dynamic conduit between site A and site B while in the grow state (Aggarwal col. 1, lines 22-42, col 9, Lines 6-25, transportation between endnodes are from many networks ranging from local area networks to wide area networks.  Transferring to one tunnel communication.).
With respect to claims 13-16 and 19, they are similar claims as claims 1-4 and 8 and therefore are rejected for the same reasons above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Briscoe and in view of Guo and in view of Ren and in view of Tagore (US 9,246,828, hereinafter Tagore).
With respect to claim 5, Aagarwal, Briscoe, Guo and Ren does not disclose, however Tagore discloses wherein a flow is defined as stream of traffic identified by a unique source and destination IP Address, protocol, and source and destination protocol port numbers (Tagore col. 3, lines 1-30, source IP address, destination IP address, port numbers, protocols). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aagarwal, Briscoe, Guo and Ren by the system of Tagore to include IP addresses and port numbers to identify a traffic flow.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to maintain a communication session where ip addresses and port numbers are known.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Briscoe and in view of Guo and in view of Ren and in view of Dillon (US 2013/0322255, hereinafter Dillon).
With respect to claims 6 and 18, Aagarwal, Briscoe, Guo and Ren does not disclose, however Dillon discloses setting an in-demand flag active in the site A and in the site B to cause more bandwidth to be allocated to the dynamic conduit (Dillon, [0075] provide QOS to end-user traffic when reacting to changing network conditions by scaling back the bulk and interactive traffic and gives real-time and interactive traffic.  Qos sets a demand to what needs to be scaled back.)
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aagarwal, Briscoe, Guo and Ren by the system of Dillon to include which type of traffic needs to be scaled back.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to maintain a network traffic condition that allows for feedback and change when it is needed.
With respect to claims 7 and 19, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Aagarwal, Briscoe, Guo and Ren for the same reasons identified in the rejection of claims 6 and 18.  In addition, Dillon discloses adding interactive traffic between the site A and the site B as more bandwidth is allocated to the dynamic conduit (Dillon, [0075] provide QOS to end-user traffic when reacting to changing network conditions by scaling back the bulk and interactive traffic and gives real-time and interactive traffic); and 
adding realtime traffic between the site A and the site B as more bandwidth, above that required for the interactive traffic, is allocated to the dynamic conduit (Dillon, [0075] provide QOS to end-user traffic when reacting to changing network conditions by scaling back the bulk and interactive traffic and gives real-time and interactive traffic) .
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Briscoe and in view of Guo and in view of Ren and in view of Skog (US 2010/0002580, hereinafter Skog).
With respect to claims 9 and 20, Aagarwal, Briscoe, Guo and Ren does not disclose, however Skog discloses wherein flows marked as interactive are not allowed to use the dynamic conduit until a first time period has elapsed and flows marked as realtime are not allowed to use the dynamic conduit until a second time period has elapsed, wherein the second time period is greater than the first time period (Skog, [0010], QoS traffic classes are defined and have bitrate and transfer delays).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aagarwal, Briscoe, Guo and Ren by the system of Skog to include priority for transfer delays.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to maintain different types of classified traffic sessions to prioritize different delays needed.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Hadi Salim (US 6,535,482, hereinafter Hadi) and in view of Briscoe and in view of Guo and in view of Ren.
With respect to claim 10, Aagarwal discloses a method for growing communication capacity in the presence of multiple site pairs contending for dynamic conduit resources, the method comprising: 
determining to create a dynamic conduit between two sites by a site that is intermediate between the two sites, wherein the intermediate site tracks local WAN link (LWL) usages associated with multiple site pairs including the two sites (col 9, Lines 6-25, “spoke-to-hub” and “hub-to-spoke” are used to transmit all traffic between the hub and spoke.  When a source spoke wants to transmit a packet to a destination spoke, once information is distributed to the source and destination, one tunnel can be dynamically created from spoke to spoke, bypassing the hub.  Networks are ranging from local area networks and wide area networks); and
transferring by the intermediate site those LWLs to a dynamic conduit between the two sites to enable the site pairs to communicate directly over the dynamic conduit (Aggarwal col 5, lines 10-35, spoke-to-spoke (direct) tunnel reduce traffic);
creating, by the two sites, the dynamic conduit (col 9, Lines 6-25, one tunnel can be dynamically created from spoke to spoke, bypassing the hub.).
While Aggarwal discloses reducing traffic, Aggarwal does not disclose, however Hadi discloses associated with the two sites that are most congested among the multiple site pairs (col. 3, lines 11-32 advantage of reducing congestion is to control and improve the nodes that are sending most packets to reduce their flow first).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal by the system of Hadi to include reducing congestion.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to reduce the congestion of the nodes that are sending the most packets first.
Aggarwal and Hadi does not disclose, however Briscoe discloses initiating a grow state on the dynamic conduit by setting an initial flow limit and transferring bulk data flows, originally communicated through the intermediate site, directly across the dynamic conduit ([0004], well known “slow-start algorithm” to exponentially increase the sending rate until receiver feeds back that is has detected a loss). 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal and Hadi by the system of Briscoe to increase the sending rate of a communication session.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to slowly increase the data send rate until an error occurs.
While Hadi discloses the most congested sites, Aggarwal, Hadi, and Briscoe does not disclose, however Guo discloses wherein the intermediate site tracks local wide area network (WAN) link (LWL) usages associated with multiple site pairs including the two sites, wherein the intermediate site performs WAN-to-WAN forwarding, and determines that one of the LWLs is congested or that traffic usage on one of the LWLs exceeds a threshold; to enable the site pairs to communicate directly over the dynamic conduit, wherein transferring the LWLs associated with the two sites that are most congested includes sending, by the intermediate site, a message to each of the two sites that are congested to trigger creation of the dynamic conduit (fig. 1, fig. 2, R1, R2, R3 are router nodes.  Path from R1 to R3 was originally R1->R2->R3.  After detecting traffic between R1 and R3 is heavier, an optical-layer direct link between R1 an R3 is established to groom the traffic between R1 and R3).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal and Briscoe by the system of Guo to increase the sending rate of a communication session.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to ensure that traffic that needs to be switched is switched to a direct link by using a bypass.
While Aggarwal discloses dynamically create a plurality of tunnel paths so it can dynamically load balance traffic to the peer and Briscoe discloses increase the sending rate until receiver feeds back that is has detected a loss, Aggarwal, Hadi, Briscoe and Guo do not disclose, however Ren discloses while in the grow state, adding a plurality of flows to the dynamic conduit where a flow is a stream of traffic ([1026], different service flows can be allowed by implementing dynamic allocations of the service paths and increase utilization ratio of the network resources by query for target service paths according to user ID and IP 5-tuple information) identified by a unique source Internet Protocol (IP) address, destination IP address, protocol, and source and destination port numbers ([0128] IP 5-tuple information includes source IP address, destination IP address, source port, destination port, and communications protocol).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal, Hadi, Briscoe, and Guo by the system of Ren to dynamically allocate different service paths.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to increase utilization ratio of network resources.
With respect to claim 11, Aggarwal discloses wherein the congestion at the intermediate site is reduced (Aggarwal col 5, lines 10-35, spoke-to-spoke (direct) tunnel reduce traffic) at the hub.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal and in view of Hadi and in view of Briscoe and in view of Guo and in view of Ren and in view of Jackson (US 2004/0006615, hereinafter Jackson).
With respect to claim 12, Aagarwal, Hadi, Briscoe, Guo, and Hadi does not disclose, however Jackson  discloses creating a dynamic conduit between a second two sites by a user request ( [0034], user makes a request for a direct connection and all proxy servers are bypassed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the teachings of Aggarwal, Hadi, Briscoe, Guo, and Ren by the system of Jackson to include a user request to reduce the congestion.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to incorporate a user interaction to reduce network congest as needed by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443